Citation Nr: 0333121	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  99-06 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depressive disorder, currently rated as 50 percent disabling.

2.  Entitlement to a compensable evaluation for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO increased the rating for major 
depression from 30 percent to 50 percent disabling, and 
continued a noncompensable evaluation for hepatitis. 


FINDINGS OF FACT

1.  Major depressive disorder is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  Hepatitis is not characterized by demonstrable liver 
damage with mild gastrointestinal disturbance, or by 
intermittent fatigue, malaise, and anorexia, or by 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Hepatitis is asymptomatic.




CONCLUSIONS OF LAW

1.  Major depressive disorder is no more than 50 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9434 (2003).

2.  The criteria for a compensable evaluation for hepatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2003); 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a May 2003 VCAA letter, under a heading entitled "What the 
Evidence Must Show to Establish Entitlement to Increased 
Compensation," the RO stated that to establish entitlement 
to an increased disability evaluation, the evidence must show 
that the disability became worse or increased in severity.  
The RO stated that this could be shown by medical evidence or 
other evidence showing increased severity or worsening of the 
condition, including the veteran's own statements or 
statements from other people describing his physical or 
mental disability symptoms.  In the January 1999 statement of 
the case, the RO provided the veteran with the General Rating 
Formula for Mental Disorders, Diagnostic Code 9434, and with 
the old rating criteria for infectious hepatitis, Diagnostic 
Code 7345.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a May 2003 VCAA letter, under a heading entitled 
"What is VA's Duty to Assist You in Obtaining Evidence For 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but the veteran had to provide the RO 
with enough information so that it could request the records 
from the appropriate person or agency.  The RO stressed that 
it was still the veteran's responsibility to support his 
claim with the appropriate evidence.  Under the heading 
entitled "What the Evidence Must Show to Establish 
Entitlement to Increased Compensation," the RO stated that 
it would obtain any VA medical records.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the VA and private treatment 
records identified by the veteran.  He has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In a January 1946 service medical record, the veteran was 
diagnosed with hepatitis, infectious, acute, moderate, cause 
undetermined, and in a November 1946 rating decision, the 
veteran was granted service connection for residuals of acute 
hepatitis with jaundice.  The veteran received a 
noncompensable evaluation for the hepatitis.  An April 1947 
rating decision granted service connection for 
psychoneurosis, anxiety state, with a ten percent disability 
evaluation.  In subsequent rating decisions the veteran's 
psychoneurosis was relabeled as atypical anxiety disorder 
with dysthymic disorder and somatic preoccupation, and 
finally as major depressive disorder.

In an October 1997 VA mental disorders examination report, 
the veteran stated that lately his unhappiness had been 
worse, especially since he had been having medical problems.  
He reported that his sleep was impaired, and that he slept 
only three to four hours at night.  He reported that his 
appetite was fair, that he could not motivate himself or 
enjoy life, and that he often would go to bed hoping that he 
would just die.  He reported that he was not close to his 
children and was unable to enjoy their company, and that he 
felt sad and depressed most of the time.  The examiner noted 
that the veteran retired in 1981, lived alone, and supported 
himself on his pension and social security.  

The veteran's mood was depressed, his affect was blunted, his 
speech was spontaneous, the rate, volume, and tone of his 
speech were normal, his thought process was goal-directed, 
and there was no loosening of association or flight of 
ideation.  The veteran denied hallucinations and suicidal 
ideations, and was not delusional.  His insight and judgment 
were fair.  He was well oriented to time, place, person, and 
purpose, and was able to recall three out of three words 
after three minutes.  His short-term and long-term memory 
were grossly intact.  He was able to spell "world" 
backwards and was able to interpret a proverb.  The examiner 
entered an impression of major depression, severe, recurrent, 
and his current Global Assessment of Functioning (GAF) score 
was 45.  The examiner noted that the veteran's history and 
mental status examination were consistent with a diagnosis of 
major depression.

In an October 1997 VA hematologic disorders examination 
report, the examiner entered a diagnosis of status post 
hepatitis B with no evidence of chronic active or chronic 
persistent hepatitis.  The examiner also noted that the 
veteran described no known hematologic condition.

In a February 1999 letter, the veteran stated that he had 
become seriously ill, with severe stomach cramps and very 
strong pressure in his right rib cage.  He stated that he was 
losing weight too fast, and that he had gone from 170 pounds 
to 149 pounds.  He stated that he had mentioned this to the 
doctor during the October 1997 examination at the VA clinic, 
but that the doctor did not say anything or ask him anything 
about it.  He also stated that he did not see the problem 
mentioned in any of his medical reports.

In a March 1999 statement, the veteran asserted that his 
depression was more severe than 50 percent disabling and that 
it had interfered with all the major activities of everyday 
life.  He stated that he had great difficulty functioning 
independently and appropriately, that he was isolated from 
the community and his family and friends, and that he fit all 
the criteria for the higher 70 percent disability rating.  He 
also stated that he should warrant a compensable rating for 
residuals of acute hepatitis with jaundice because he had 
both demonstrable liver damage and gastrointestinal problems 
related to this condition.  He stated that he had suffered 
from it for many years and that it had increased in severity 
along with his major depression.

In a March 15, 1999, private examination report, the examiner 
noted that the veteran complained of a weight loss of 20 
pounds over the prior two years.  The veteran reported 
experiencing right upper quadrant pain for the prior 50 
years, since an episode of hepatitis.  The examiner noted 
that although it was unclear whether or not it was chronic, 
the veteran had had repeated normal ultrasounds of the right 
upper quadrant.  The veteran reported that he had had both 
hepatitis A and B, and that his last ultrasound was three 
years prior.  The pain was recurrent, sharp, rated 3 out of 
10, and would come and go.  Each episode would last 
approximately one hour, and would not get worse with eating.  
He had a history of peptic ulcers diagnosed with endoscopy.  
He was also diagnosed with erythrocytosis two years prior but 
was never given an explanation for it.  He also complained of 
night sweats and shortness of breath with exertion.  He 
denied having a diminished appetite or polydipsia.  He 
complained of increased frequency of urination during the 
day, approximately 10 times per day.  The examiner entered 
assessments of weight loss and hepatitis, and noted that one 
possible reason for the weight loss included diabetes, that 
the veteran had been diagnosed with that in the past, and 
that his polyuria would support that.  The examiner noted 
that because of the veteran's history of chronic hepatitis, 
he would order liver function, hepatitis B surface antigen, 
and hepatitis C tests.  March 1999 hepatitis B and C tests 
and a liver panel were negative.

In a March 23, 1999, private examination report, it was noted 
that the veteran was being seen for a follow-up for weight-
loss.  The examiner noted that since the veteran was last 
seen, he had obtained a new pair of dentures and was able to 
eat better.  He also noted that the veteran's appetite had 
improved.  The veteran denied shortness of breath, paroxysmal 
nocturnal dyspnea or orthopnea, and denied any paresthesias.  
The assessment was weight loss and right upper quadrant pain.  
There was no elevation in the transaminases, his sugar was 
normal, and arterial blood gas showed him to be slightly 
hypoxic at 63 millimeters mercury.  The examiner noted that 
part of his weight loss might have been due to the fact that 
he did not have dentures for the last few years.  He noted 
that emphysema might also be contributing to his weight loss.  
He noted that although the veteran was not anemic, he did 
have a macrocytosis.

In an April 26, 1999 VA psychiatric outpatient treatment 
report, the veteran noted that he had lost 20 pounds in the 
last two years and that he could not gain weight.  He 
reported stomach ulcers, pressure on the liver, and nerves 
that were worse all the time.  He reported that he was 
sleeping only three to four hours at night with sweats 
regardless of the weather, and that he had difficulty eating 
because of an ill-fitting upper plate.  The veteran reported 
that Prozac "wired" him and that he was "not good."  The 
psychiatrist noted that the veteran was quite hard of hearing 
and that he had a hard time communicating with him.  His 
history was limited, his affect was irritable, and his mood 
was depressed.  There were no psychotic symptoms, and he 
denied suicidal ideations.  The assessment was major 
depressive episode, recurrent.

In an April 27, 1999, private examination report, the 
examiner noted that the veteran continued to have right upper 
quadrant pain, which was worse after eating.  The veteran 
reported eating better and that his appetite had improved.  
The abdomen was soft and mildly tender in the right upper 
quadrant.  There were no palpable masses and there were 
normoactive bowel sounds.  The examiner entered an assessment 
of right upper quadrant pain, and noted that it was unclear 
what was causing the pain.  The veteran reported that it 
started after he developed hepatitis.  The examiner noted 
that the veteran was hepatitis C negative, and a right upper 
quadrant ultrasound would be checked to rule out 
cholelithiasis.

A May 1999 private abdominal sonogram report noted that there 
was no evidence of abdominal pathology.

A June 1999 private examination report noted that the veteran 
was being seen for a follow-up for right upper quadrant pain, 
which the veteran attributed to hepatitis.  The veteran 
reported that the pain would come and go, and that he had it 
almost daily.  He described the pain as a burning sensation.  
He vaguely remembered a rash in the same area when he first 
developed the pain.  There was no association with eating, 
and there was no trauma.  The abdomen was soft, non-tender 
with normoactive bowel sounds.  There were no palpable 
masses.  The assessment was right upper quadrant pain, which 
did not appear to be a neuropathic pain but might be due to 
postherpetic neuralgia.  

In a September 1999 VA outpatient treatment report, the 
veteran reported that his nerves were not good, that he was 
depressed and anxious, and that his stomach was bothering 
him.  The psychiatrist entered an assessment, stating that 
the veteran continued to be depressed and that his hearing 
and other health problems were exacerbating his depression.

In an October 1999 statement, the veteran asserted that in 
September 1999 he underwent a VA examination that lasted only 
ten minutes and during which he never saw a doctor in person.  
He stated that he spoke to a large television screen with the 
image of a doctor on it, that the veteran could not hear the 
doctor very well, and that it was impossible to interact with 
the doctor.  He stated that he felt that the examination was 
neither thorough nor comprehensive.

In a November 1999 VA examination report for infections, 
immune, and nutritional disabilities, the veteran reported 
that he was diagnosed with acute hepatitis in October 1945.  
He was maintained in an Army hospital and supported with 
hydration and nutritional supplements for approximately four 
to ten weeks, and was then discharged and had not had any 
residual symptoms since that time.  The veteran reported some 
right upper quadrant burning.  The veteran denied nausea, 
vomiting, dark urine, or clay colored stools.  The abdomen 
had normal bowel sounds.  It was flat with no organomegaly, 
no masses, fluid, rebound, or tenderness, and there were no 
surgical scars about the abdomen.  The veteran was without 
ascites.  The examiner entered an assessment of status post 
acute hepatitis 1945, and review of the claims file revealed 
that the veteran was hepatitis B surface antigen negative, 
hepatitis B co-antibody positive, which would be consistent 
with hepatitis B immune, and currently the veteran was 
without signs of acute hepatitis or cholangitis.  The 
assessment also noted that there was a history of right upper 
quadrant burning status post herpes zoster, and that the 
symptoms were consistent with post herpetic neuralgia, 
stable.  

In a November 1999 VA examination report, it was noted that 
the veteran had good hygiene and grooming.  He had a normal 
speech pattern although it was somewhat slow in rate.  He had 
a medium activity level with good eye contact.  He appeared 
quite personable overtly with a desire to present positively 
but seemed to be somewhat cynical and depressed underneath.  
As such his affect appeared somewhat inconsistent with the 
content.  He was cooperative with the examination.  He 
focused on discussion of his concerns and worries but at 
other times was fairly energetic and humorous.  He was 
productive and organized in speech.  He was oriented to 
president, vice-president, date, day, month, and year.  He 
was able to spell "world" adeptly forward and backward.  

The veteran reported that he had pain in his stomach, had 
hearing problems, and had prior hepatitis.  He noted feeling 
suicidal occasionally but not lately.  He noted that he 
believed that his hepatitis caused some of his daughter's 
early childhood medical problems, which he felt guilty about 
and often thought about.  He reported that for many years he 
wished that he would go to sleep and not wake up.  He felt 
that his life was over or "pretty close to it."  He denied 
any suicidal ideation and denied any psychiatric 
hospitalizations.  He noted that he was sometimes happy and 
sometimes sad.  He felt blue in the wintertime and felt happy 
when he was asleep.  He stated that if he wakes up and feels 
that he made it through another night then he is happy.  His 
initial complaint during the session was that he "flipped 
out" because he had some episode of mistaken identity which 
was upsetting a month and a half ago.  He also noted that he 
felt sick and had ongoing pain in his side and that his 
stomach was bad.  He stated that he felt restless and 
nervous.  The examiner noted that he ruminated and appeared 
high-strung.  The veteran noted that he was injured in the 
Army, had hepatitis and also felt badly about his divorce.  
He was disgusted and hurt about not getting social security 
benefits.  

He stated that he had many friends but that they were dying 
of old age.  He would walk around the mobile home park and do 
weight lifting, exercising, and bowling, although he said 
that he did not bowl.  He had no particular goals or plans 
but took one day at a time.  He stated that whatever will be 
will be.  He stated that he would like to have a good 
vacation.  He lived in a senior park and had been there since 
August 1997.  He got along well with his children and 
communicated with them by telephone and letter but had not 
seen them since 1991.  He described the marriage as an 
unhappy ten years and had no intentions of another marriage.  
Although he apparently had many girlfriends previously, he 
had not had a girlfriend for the past two years.  He was in 
the military from 1944 to 1946 and noted a few bad 
experiences, and that the war was over within three weeks of 
his arrival. He was proud of his military experiences but 
when he saw refugees on television he was bothered by the 
memories of seeing many lines of refugees when he was in the 
military, such as women and children, who were uninvolved 
directly in the war.  

In the summary section of the examination report, the 
examiner noted that the veteran reported a variety of 
symptoms such as feelings of guilt, mood disturbance, and 
pessimism, underlying cynicism, sleep difficulty, and 
feelings of guilt.  He had a number of contributing factors 
to his feelings of guilt and these included circumstances 
that he had experienced in the past and present including 
medical problems with his daughter, an unhappy childhood, 
abuse as a child, and current medical problems.  Other 
factors that had influenced his mood in the past included job 
difficulties, financial difficulties, and marital 
dissatisfaction.  He appeared somewhat estranged from his 
family.  He appeared anxious in his presentation and 
description of symptoms as noted above.  He had been somewhat 
psychosomatic in the past.  He appeared somewhat negative 
although he tended to present himself in a positive manner.  
His symptoms, however, did not appear exclusively militarily 
related and his military experience appeared to be one of 
many situations which contributed to his concerns and 
depressive symptoms.  The examiner entered an impression of 
major depression, recurrent, and general anxiety disorder.  
His GAF score was 75 with regard to symptoms related to the 
military.  His level of function would be lowered further 
when including his depression due to non-military related 
situations.

In a February 2000 VA addendum to the November 1999 
examination report, the examiner noted that the extent of the 
veteran's disability was minimal.  He stated that the veteran 
would be considered to have no more than slight impairment in 
occupational functioning due to military-related depressive 
symptoms.  He stated that this would include periodic 
temporary reduced reliability and productivity in some areas.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the general rating formula for mental disorders, a 30 
percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Code 9434 (2003).

During the pendency of this appeal, the criteria for rating 
hepatitis were revised.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative process has been concluded, VA must consider 
each set of criteria, subject to 38 U.S.C.A. §§ 1155 and 5110 
(West 2002).  The previous regulation provided that a 
noncompensable evaluation was warranted for hepatitis which 
was healed and nonsymptomatic, a 10 percent evaluation was 
awarded for demonstrable liver damage with mild 
gastrointestinal disturbance, and a 30 percent evaluation was 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (effective prior to July 2, 2001).

The new criteria for chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, auto-immune 
hepatitis, hemochromatosis, drug- induced hepatitis, etc., 
but excluding bile duct disorders and hepatitis C) are as 
follows: a noncompensable evaluation is warranted for 
nonsymptomatic hepatitis; a 10 percent disability evaluation 
is warranted for intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2003) 
(effective from July 2, 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

a.  Major depressive disorder

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for major 
depressive disorder.

The veteran is currently assigned a 50 percent disability 
evaluation for major depressive disorder.  In order to 
warrant a 70 percent disability rating, the next higher 
rating, the evidence of record must show occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2003).  

Regarding neglect of personal appearance and hygiene, in the 
November 1999 VA examination report the veteran had good 
hygiene and grooming.  Regarding suicidal ideation, the 
examiner noted that the veteran denied suicidal ideation in 
the October 1997 VA mental disorders examination report, 
although the veteran did state that he often went to bed 
hoping he would die.  He denied suicidal ideation in the 
April 26, 1999, VA psychiatric outpatient treatment report.  
In the November 1999 VA examination, the examiner gave a 
conflicting report.  On the one hand he said that the veteran 
reported feeling suicidal occasionally but not lately, and on 
the other hand he said that the veteran denied any suicidal 
ideation.  Also in that report, the veteran indicated that 
for many years he wished that he would go to sleep and not 
wake up.

Regarding judgment, thinking, and mood, the veteran's mood 
was depressed, his affect was blunted, his thought process 
was goal-directed and there was no loosening of association 
or flight of ideation in the October 1997 VA mental disorders 
examination.  Also in that report, his insight and judgment 
were fair.  His affect was irritable and his mood was 
depressed in the April 26, 1999, VA psychiatric outpatient 
treatment report.  He appeared quite personable overtly with 
a desire to present positively in the November 1999 VA 
examination report, but seemed to be somewhat cynical and 
depressed underneath; thus, his affect appeared somewhat 
inconsistent with the content.  The examiner noted the 
veteran's disturbed mood and anxious presentation.

Regarding speech, in the October 1997 VA mental disorders 
examination report the veteran's speech was spontaneous, and 
the rate, volume, and tone were normal.  In the November 1999 
VA examination report the veteran had normal speech pattern 
although it was somewhat slow in rate.  The examiner further 
noted that the veteran was productive and organized in his 
speech.

Regarding family relationships and social impairment, in the 
October 1997 VA mental disorders examination report, the 
veteran reported that he was not close to his children and 
was unable to enjoy their company.  In the November 1999 VA 
examination, the veteran reported having many friends but 
indicated that they were dying of old age.  Also in that 
examination report, the veteran stated that he got along well 
with his children and communicated with them by telephone and 
letter, but had not seen them since 1991.  He described his 
marriage as an unhappy ten years and had no intentions of 
marrying again.  The examiner noted that the veteran appeared 
somewhat estranged from his family.

Regarding near-continuous panic or depression affecting his 
ability to function independently, appropriately and 
effectively, in the October 1997 VA mental disorders 
examination the veteran stated that he felt sad and depressed 
most of the time, and that he could not motivate himself or 
enjoy life.  He reported that he retired in 1981, lived 
alone, and supported himself on his pension and social 
security.  In the November 1999 VA examination report, the 
veteran stated that he believed that his hepatitis had caused 
his daughter's early-childhood medical problems, which he 
felt guilty about and often thought about.  He also reported 
feeling sometimes happy and sometimes sad, feeling blue in 
the wintertime and happy when he was asleep.  He would walk 
around the mobile home park, do weight lifting and 
exercising, but had no particular goals or plans and took one 
day at a time.  Finally, the veteran reported having 
difficulty sleeping.

There were no reports of obsessional rituals interfering with 
routine activities, no reports of impaired impulse control, 
and no reports of spatial disorientation.  His GAF score was 
45 in the October 1997 VA examination report.  However, it 
was a 75 in the November 1999 examination report, with regard 
to symptoms related to his military experience.  The examiner 
stated, in a February 2000 addendum to the November 1999 
examination report, that the veteran's disability was minimal 
and that the veteran would be considered to have no more than 
slight impairment in occupational functioning due to 
military-related depressive symptoms.  This would include 
periodic temporary reduced reliability and productivity in 
some areas.

The above indicates that the veteran does not meet the 
criteria for a 70 percent disability evaluation for major 
depressive disorder.  The examiner in the November 1999 
examination report noted that the veteran's disability was 
minimal and that he had no more than slight impairment in 
occupational functioning due to military-related depressive 
symptoms.  He added that the veteran's symptoms were not 
exclusively related to his experience in the military, but 
rather, that his military experience was one of many factors 
which contributed to his depressive symptoms.  The examiner 
noted that the veteran's level of function would be lower 
when taking into account these non-military causes of his 
depression, including medical problems with his daughter, an 
unhappy childhood, abuse, and current medical problems.  The 
Board notes that the veteran is competent to say that his 
symptoms of depression have increased in severity.  However, 
the Board finds the reports of the medical professional to be 
more probative as to the degree of severity of his major 
depressive disorder.  Particularly compelling are the 
statements of the examiner in the November 1999 report, who 
indicated that the veteran's symptoms were caused by many 
other factors in addition to his military experience, and 
that his GAF score was a 75 when taking into account the 
symptoms related only to the military.  A GAF score of 75 
does not warrant a 70 percent disability rating.

Section 3.303 provides that subsequent manifestations of the 
same disease process are service connected unless clearly due 
to an intercurrent cause.  The November 1999 examiner has 
attempted to draw a bright line between service connected and 
not service connected conditions.  However, other than 
arriving at a GAF score, he provided no rational basis for 
parceling out the manifestations.  The Board is left to 
accept a medical conclusion without an opportunity to explore 
the basis of the opinion.  Clearly, the agency of original 
jurisdiction has not accepted the opinion since a GAF of 75 
and minimal impairment would warrant a reduced evaluation.  
The Board rejects the finding of a GAF of 75 and minimal 
impairment as unsupported.  Regardless, the Board has 
considered all the evidence of record, including the 
veteran's statements and the medical evidence.  Although 
there was a GAF of 45, the repeated descriptions of the 
veteran are more probative than the GAF of 45, the GAF of 75, 
or the veteran's own assertions.

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for major 
depressive disorder, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the September 1997 rating decision and 
the January 1999 statement of the case, found that the 
evidence did not show that this case presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board 
agrees that referral to the Under Secretary or Director, 
Compensation and Pension Service, is not required.


b.  Hepatitis

The Board finds that the preponderance of the evidence is 
against entitlement to a compensable evaluation for 
hepatitis.

The veteran currently has a noncompensable rating for 
hepatitis.  Under the previous regulation, effective prior to 
July 2, 2001, a noncompensable evaluation was warranted for 
hepatitis which was healed and nonsymptomatic.  A 10 percent 
evaluation was awarded for demonstrable liver damage with 
mild gastrointestinal disturbance.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (effective prior to July 2, 2001).  
Under the new criteria for chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
auto-immune hepatitis, hemochromatosis, drug- induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C), a noncompensable evaluation is warranted for 
nonsymptomatic hepatitis and a 10 percent disability 
evaluation is warranted for intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2003) 
(effective from July 2, 2001).  

In the October 1997 VA examination for hematological 
disorders, the examiner entered a diagnosis of status post 
hepatitis B with no evidence of chronic active or chronic 
persistent hepatitis.  In the February 1999 letter, the 
veteran stated that he had severe stomach cramps and very 
strong pressure in his right rib cage, and that he was losing 
weight too fast, from 170 pounds to 149 pounds.  In the March 
15, 1999, private examination report, the veteran reported 
right upper quadrant pain.  The pain was recurrent, sharp, 
rated 3 out of 10, and would come and go.  The examiner noted 
that although it was unclear whether or not it was chronic, 
the veteran had had repeated normal ultrasounds of the right 
upper quadrant.  March 1999 hepatitis B and C tests and a 
liver panel were negative.

In the April 27, 1999, private examination report, the 
veteran continued to have right upper quadrant pain, which 
was worse after eating.  The veteran reported eating better 
and that his appetite had improved.  The abdomen was soft and 
mildly tender in the right upper quadrant.  There were no 
palpable masses and there were normoactive bowel sounds.  The 
examiner entered an assessment of right upper quadrant pain 
with unknown etiology.  The veteran asserted that it was due 
to hepatitis; the examiner noted that the veteran was 
hepatitis C negative.  A May 1999 private abdominal sonogram 
reported noted that there was no evidence of abdominal 
pathology.

In the June 1999 private examination report, the veteran 
stated his right upper quadrant pain occurred almost daily 
and he described it as a burning sensation.  The abdomen was 
soft, non-tender with normoactive bowel sounds and no 
palpable masses.  The assessment was right upper quadrant 
pain, which did not appear to be neuropathic pain but might 
be due to postherpetic neuralgia.  

In the November 1999 VA examination report for infections, 
immune, and nutritional disabilities, the veteran again 
reported right upper quadrant burning, but denied nausea, 
vomiting, dark urine, or clay colored stools.  The abdomen 
had normal bowel sounds.  It was flat with no organomegaly, 
no masses, fluid rebound, or tenderness.  The examiner 
entered an assessment of status post acute hepatitis 1945.  
His review of the claims file revealed that the veteran was 
hepatitis B surface antigen negative, hepatitis B co-antibody 
positive, which would be consistent with hepatitis B immune.  
The examiner noted that the veteran was without signs of 
acute hepatitis or cholangitis.  The examiner also noted that 
there was a history of right upper quadrant burning status 
post herpes zoster, and that the symptoms were consistent 
with post herpetic neuralgia, stable.

The Board finds that the veteran is not entitled to a 
compensable evaluation under the old rating criteria because 
there is no demonstrable liver damage.  A sonogram of the 
abdomen was normal, and hepatitis B and C tests and a liver 
panel test were negative.  The veteran is not entitled to a 
compensable evaluation under the new rating criteria because 
the evidence shows an absence of intermittent fatigue, 
malaise, anorexia, or incapacitating episodes with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, or 
arthralgia due to hepatitis.  Although the veteran has 
reported right upper quadrant pain and burning, the medical 
reports indicated that the etiology of this was unknown, 
although it was possibly due to post herpetic neuralgia.  
Although the veteran has asserted that the upper quadrant 
pain is due to hepatitis, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  The opinions of the medical 
examiners are more probative of the etiology of the veteran's 
right upper quadrant pain.  

The Board also notes that consideration of each set of 
criteria is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Neither version is more 
favorable to the veteran and the change in criteria has no 
impact based on the facts of the case, as described above.  
In sum, there is a remote history of hepatitis, without 
disabling residuals.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of a 
compensable evaluation for hepatitis, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an increased evaluation for major depressive 
disorder is denied.

Entitlement to a compensable evaluation for hepatitis is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



